DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setoguchi (US 2009/0301117) in view of Kitsch (US 7,895,850).
Regarding claim 1, Setoguchi discloses a heating, ventilation, and air conditioning (HVAC) system (refer to Fig. 1) comprising:
an outdoor coil (23);
an indoor coil (31);

a first electronic expansion valve (V6, refer to par. 87, lines 1-6) fluidly coupled to the indoor coil (31), wherein the first EEV (V6) is adjacent to the indoor coil (31);
a second EEV (V2, refer to par. 76, lines 1-2) fluidly coupled to the outdoor coil (23), wherein the second EEV (V2) is adjacent to the outdoor coil;
a liquid conduit (41) fluidly coupling the first and second EEVs;
a first set of temperature sensors (T3 and T4) in fluid communication with the liquid conduit (41), wherein the first set of temperature sensors (T3 and T4) are adjacent to the first EEV (V6) and upstream of the first EEV during the cooling mode (refer to the first direction as can be seen from Fig. 1 below);
a second set of temperature sensors (T1 and T2) in fluid communication with the liquid conduit (41), wherein the second set of temperature sensors (T1 and T2) are adjacent to the second EEV (V2) and upstream of the second EEV during the heating mode (refer to the second direction as can be seen from Fig. 1 below); and
a system controller (refer to 27 and 35, wherein said controller includes control section 5) configured to control the first and second EEVs (refer to par. 82, lines 1-5) to 


    PNG
    media_image1.png
    526
    648
    media_image1.png
    Greyscale

	While Setoguchi discloses the first and second set of temperature sensors, Setoguchi fails to explicitly disclose said sets also including pressure sensors.
However, Kitsch teaches that it is known in the art of refrigeration, to provide a heating, ventilation, and air conditioning (HVAC) system (refer to Fig. 12), comprising a first set of pressure and temperature sensors (Poct and TocI) adjacent a first EEV (EO) and a second set of pressure and temperature sensors (PICI and TICI) adjacent a second EEV (EI). The pressure measurements further can be used as an option in establishing modulation initiation temperature, and in prioritizing other aspects of control (refer to col. 13, lines 34-38).
.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setoguchi (US 2009/0301117), Kitsch (US 7,895,850), and further in view of Hatomura (US 9,797,634).
Regarding claim 4, Setoguchi as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Setoguchi as modified discloses a compressor (21) in fluid communication with the indoor and outdoor coils, but fails to explicitly disclose a suction line accumulator adjacent to the compressor and in fluid communication with the compressor, wherein the suction line accumulator is upstream of the compressor.
However, Hatomura teaches an air-conditioning apparatus, comprising a suction line accumulator (13) adjacent to a compressor (10) and in fluid communication with the compressor, wherein the suction line accumulator (13) is upstream of the compressor (refer to Fig. 2), in order to store liquid refrigerant (refer to col. 3, line 1).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Setoguchi by providing a suction line accumulator adjacent to the compressor and in fluid communication with the 

Regarding claim 5, Setoguchi as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Setoguchi as modified discloses wherein the suction line accumulator (13 as taught by Kitsch) is configured to receive excess refrigerant from the indoor coil during the cooling mode and is configured to receive excess refrigerant from the outdoor coil during the heating mode (refer to par. 34, lines 1-9 by Kitsch).

Regarding claim 6, Setoguchi as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Setoguchi as modified discloses wherein the suction line accumulator (13 as taught by Kitsch) is configured to prevent the excess refrigerant from entering the compressor during the cooling and heating modes (by opening and closing valves 32 and 33 as taught by Kitsch).

Allowable Subject Matter
Claims 2-3, 7-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13 and 15-20 are allowed.

Response to Arguments
Applicant’s arguments, see pp.8-11, filed on 03/10/2021, with respect to claims 1-11, 13 and 15-20 have been fully considered and are persuasive. The rejection of claims 1-11, 13 and 15-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763